Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2,3,4,5 and 16  are rejected under 35 U.S.C 103 as being patentable over Fu et al. ( USPUB 20190295302)  in view of St. Romain II et al ( USPUB 20210073584).

As per claim 1, Fu et al. teaches An image processing system ( Paragraph [0004]- “…a system for training an image generator …”) , comprising: an image signal processor, including a first neural network, configured to process an input image using the first neural network to generate a post-processed image ( Paragraph [0074]- “…a generator, implemented with a first neural network, to generate a fake image based on a target segmentation..” AND Paragraph [0183]-“ FIG. 21 is a flow chart of a method 2100 for training an image generator. The method 2100: (i) trains a generator, implemented with a first neural network, to generate a fake image based on a target segmentation,…”) ; and a discriminator, including a second neural network, configured to receive a target image and the post-processed image ( Paragraph [0074]- “…(ii) a discriminator, implemented with a second neural network, to distinguish a real image from a fake image and output a discrimination result as a function thereof, and (iii) a segmentor, implemented with a third neural network, to generate a segmentation from the fake image. …” AND Paragraph [0183]- “…(ii) trains a discriminator, implemented with a second neural network, to distinguish a real image from a fake image and output a discrimination result as a function…”) , and to discriminate between the target image and the post-processed image using the second neural network ( Paragraphs [0183-0184]) ,
Fu et al. does not explicitly teach  wherein the second neural network is trained to recognize the target image as a real image and to recognize the post-processed image as a fake image, and the first neural network is trained in such a manner that the post-processed image is recognized as the real image by the second neural network.  
However, within analogous art, St. Romain II et al. teaches wherein the second neural network is trained to recognize the target image as a real image and to recognize the post-processed image as a fake image ( Paragraph [0071]- “…FIGS. 6-7, a second generative neural network (not illustrated) is trained using a second discriminator (not illustrated) on the inverse mapping of the generative neural network 150. …” AND Paragraphs [0027] and [0034]) , and the first neural network is trained in such a manner that the post-processed image is recognized as the real image by the second neural network ( Paragraph [0071]- “…the training of the first generative neural network 150 generally does not include a factor in the loss function for adversarial training of the second generative neural network even though the second network is separately trained using a separate adversarial loss….” AND Paragraphs [0027] and [0034]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of St. Romain II et al. within the modified teaching of the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al.  because the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al.  provides a system and method for implementing efficient training for machine learning models with received sensor data. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al. within the modified teaching of the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al. for implementation of a system and method  for efficient training for machine learning models with received sensor data.

As per claim 2,Combination of Fu et al. and St. Romain II et al. teach claim 1, 
 Fu et al. teaches wherein the first neural network and the second neural network are alternately trained multiple times ( Paragraphs [0183-0184]) .  

As per claim 3, Combination of Fu et al. and St. Romain II et al. teach claim 1,
Fu et al. teaches wherein the target image is specifically constructed for analysis using a computer vision component ( target image  for computer vision analysis shown within FIG. 6 AND Paragraph [0101]) . 

As per claim 4, Combination of Fu et al. and St. Romain II et al. teach claim 3,
Fu et al. teaches further comprising: a target image generator suitable for generating the target image( Paragraph [0041]- “…The generator 240 takes as inputs, a target segmentation 227…”).

As per claim 5, Combination of Fu et al. and St. Romain II et al. teach claim 4,
Fu et al. teaches wherein the target image generator updates and generates the input image in a direction that loss values ( Paragraph [0045]-“… The generator 240 is likewise adjusted based upon the segmentation loss to generate images that are closer to the target segmentation 271. In this way, the segmentor 260 and generator 220 are trained collaboratively….” AND Paragraph [0046]) , which are obtained when the input image is inputted to the computer vision, are decreased ( Paragraph [0185]- “… generator, is likewise adjusted based upon the segmentation loss to generate images that are closer to the target segmentation. In this way, the segmentor and generator are trained collaboratively…”) .

As per claim 16, Fu et al. teaches A method for training an image processing system ( Paragraph [0004]- “…a system for training an image generator …”) , comprising:  generating, by a first neural network, a post-processed image by processing an input image ( Paragraph [0074]- “…a generator, implemented with a first neural network, to generate a fake image based on a target segmentation..” AND Paragraph [0183]-“ FIG. 21 is a flow chart of a method 2100 for training an image generator. The method 2100: (i) trains a generator, implemented with a first neural network, to generate a fake image based on a target segmentation,…”) ; discriminating, by a second neural network ( Paragraph [0074]- “…(ii) a discriminator, implemented with a second neural network, to distinguish a real image from a fake image and output a discrimination result as a function thereof, and (iii) a segmentor, implemented with a third neural network, to generate a segmentation from the fake image. …” AND Paragraph [0183]- “…(ii) trains a discriminator, implemented with a second neural network, to distinguish a real image from a fake image and output a discrimination result as a function…”) , training the first neural network or the second neural network in response to the discrimination result ( Paragraphs [0183-0184]) ,
Fu et al. does not explicitly teach  a target image and the post-processed image to recognize the target image as a real image and to recognize the post-processed image as a fake image to produce a discrimination result;
However, within analogous art, St. Romain II et al. teaches a target image and the post-processed image to recognize the target image as a real image and to recognize the post-processed image as a fake image to produce a discrimination result ( Paragraph [0071]- “…FIGS. 6-7, a second generative neural network (not illustrated) is trained using a second discriminator (not illustrated) on the inverse mapping of the generative neural network 150. …” AND Paragraphs [0027] and [0034]) ;
	One of ordinary skill in the art would have been motivated to combine the teaching of St. Romain II et al. within the modified teaching of the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al.  because the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al.  provides a system and method for implementing efficient training for machine learning models with received sensor data. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al. within the modified teaching of the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al. for implementation of a system and method  for efficient training for machine learning models with received sensor data.

2.	Claim 6 is  are rejected under 35 U.S.C 103 as being patentable over Fu et al. ( USPUB 20190295302)  in view of St. Romain II et al ( USPUB 20210073584) in further view of N et al. ( USPUB 20190130292).

As per claim 6, Combination of Fu et al. and St. Romain II et al. teach claim 4,
Combination of Fu et al. and St. Romain II et al. does not explicitly teach wherein the computer vision component is suitable for receiving the post-processed image and analyzing the post-processed image.
Within analogous art, N et al. teaches wherein the computer vision component is suitable for receiving the post-processed image and analyzing the post-processed image ( Paragraph [0063]- “…FIG. 1, the computer vision intelligence pipeline 126 further includes a post-processing for extracting semantics component 136. Here, many useful services can be provided. FIG. 12 is a block diagram illustrating a post-processing for extracting semantics component 136,…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of N et al. within the combined modified teaching of the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al. and the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al. because the Dynamic self-learning system mentioned by N et al. provides a system and method for implementing computer vision architecture with machine learning for  image recognition. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Dynamic self-learning system mentioned by N et al. within the combined modified teaching of  the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al. and the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al. for implementation of a system and method  for computer vision architecture with machine learning for  image recognition.

3.	Claims 7 and 8  are rejected under 35 U.S.C 103 as being patentable over Fu et al. ( USPUB 20190295302)  in view of St. Romain II et al ( USPUB 20210073584)
in further view of N et al. ( USPUB 20190130292) and Rowell et al. ( USPUB 20190208181).

As per claim 7, Combination of Fu et al. and St. Romain II et al. and  N et al. teach claim 6,
Combination of Fu et al. and St. Romain II et al. does not explicitly teach further comprising: an image sensor suitable for generating the input image.
Within analogous art, Rowell et al. teaches further comprising: an image sensor suitable for generating the input image ( Paragraph [0045]- “… camera as optical sensors,
the image signal processor (ISP) 108 receives an electrical signal from the image sensor and performs demosaicing to determine pixel color from the electrical signals. …”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Rowell et al. within the combined modified teaching of the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al. and the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al. and  the Dynamic self-learning system mentioned by N et al. because the Digital Camera Device For 3D Imaging mentioned by Rowell et al. provides a system and method for implementing image generation with enhance image data capture.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Digital Camera Device For 3D Imaging mentioned by Rowell et al. within the combined modified teaching of the Dynamic self-learning system mentioned by N et al. and the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al. and the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al. for implementation of a system and method  for image generation with enhance image data capture.

As per claim 8, Combination of Fu et al. and St. Romain II et al. and  N et al. and Rowell et al.  teach claim 6,
Combination of Fu et al. and St. Romain II et al. does not explicitly teach further comprising: a classic image signal processor suitable for enhancing image quality of the input image before the input image is inputted to the image signal processor.
  	Within analogous art, Rowell et al. teaches  further comprising: a classic image signal processor suitable for enhancing image quality of the input image before the input image is inputted to the image signal processor ( Paragraph
[0076]“… Image signal processing module 225 embodiments processing image may also perform one or more pre-processing operations that are specific to image data. In one embodiment, the image signal processing module 225 performs pre-processing operations to correct and/or enhance image data….”) .
One of ordinary skill in the art would have been motivated to combine the teaching of Rowell et al. within the combined modified teaching of the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al. and the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al. and  the Dynamic self-learning system mentioned by N et al. because the Digital Camera Device For 3D Imaging mentioned by Rowell et al. provides a system and method for implementing image generation with enhance image data capture.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Digital Camera Device For 3D Imaging mentioned by Rowell et al. within the combined modified teaching of the Dynamic self-learning system mentioned by N et al. and the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al. and the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al. for implementation of a system and method  for image generation with enhance image data capture.

4.	Claims 9 and 10 are rejected under 35 U.S.C 103 as being patentable over Rowell et al. ( USPUB 20190208181) in view of SIMANTOV et al. ( USPUB 20200110930).

As per claim 9, Rowell et al.  teaches An image processing system( Paragraph [0019 and [0038]), comprising: an image sensor suitable for generating an input image ( Paragraphs [0038] and [0045]) ;
	Rowell et al. does not explicitly teach an image signal processor suitable for processing the input image for analysis by a computer vision component so as to generate a post-processed image; and the computer vision component suitable for analyzing the post- processed image.
However within analogous art, SIMANTOV et al. teaches  an image signal processor suitable for processing the input image for analysis by a computer vision component so as to generate a post-processed image ( image post processing and computer vision taught within Paragraphs [0024-0025] and [0093-0095]) ; and the computer vision component suitable for analyzing the post- processed image ( Paragraph [0093]- “…performing text enhancement may use computer vision algorithms. The steps of performing full segmentation; performing initial quality assessment; detecting text areas; and performing denoising may use computer vision based upon machine learning algorithms and may further use neural networks or deep learning algorithms….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of SIMANTOV et al. within the modified teaching of the Digital Camera Device For 3D Imaging mentioned by Rowell et al. because the Systems and methods for neuronal visual-linguistic data retrieval from an imaged document mentioned SIMANTOV et al. provides a system and method for implementing deep neural network with computer vision for image processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for neuronal visual-linguistic data retrieval from an imaged document mentioned SIMANTOV et al. within the modified teaching of within the modified teaching of the Digital Camera Device For 3D Imaging mentioned by Rowell et al. for implementation of a system and method  for deep neural network with computer vision for image processing.

As per claim 10, Combination of Rowell et al. and SIMANTOV et al. teach claim 9, 
Rowell et al. teaches  further comprising: a classic image signal processor suitable for enhancing image quality of the input image before the input image is inputted to the image signal processor ( Paragraph [0076]
-“… Image signal processing module 225 embodiments processing image may also perform one or more pre-processing operations that are specific to image data. In one embodiment, the image signal processing module 225 performs pre-processing operations to correct and/or enhance image data….”) .

5.	Claim 11 is  rejected under 35 U.S.C 103 as being patentable over Rowell et al. ( USPUB 20190208181) in view of SIMANTOV et al. ( USPUB 20200110930) in further view of St. Romain II et al. ( USPUB 20210073584).

As per claim 11, Combination of Rowell et al. and SIMANTOV et al. teach claim 9,
Combination of Rowell et al. and SIMANTOV et al. does not explicitly teach wherein the image signal processor includes a first neural network , and the first neural network is trained to process the post- processed image in a direction that the post-processed image is configured for analysis by the computer vision component.
Within analogous art, St. Romain II et al. teaches wherein the image signal processor includes a first neural network ( first generative neural network taught within Paragraph [0071]) , and the first neural network is trained to process the post- processed image in a direction that the post-processed image is configured for analysis by the computer vision component ( post processing of data taught within Paragraphs [0071] ,  [0034] and [0040]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of St. Romain II et al. within the modified teaching of the Systems and methods for neuronal visual-linguistic data retrieval from an imaged document mentioned SIMANTOV et al. and  the Digital Camera Device For 3D Imaging mentioned by Rowell et al. because the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al.  provides a system and method for implementing efficient training for machine learning models with received sensor data. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al. within the modified teaching of the Systems and methods for neuronal visual-linguistic data retrieval from an imaged document mentioned SIMANTOV et al. and  the Digital Camera Device For 3D Imaging mentioned by Rowell et al. for implementation of a system and method  for efficient training for machine learning models with received sensor data.

6.	Claim 20  is rejected under 35 U.S.C 103 as being patentable over Fu et al. ( USPUB 20190295302)  in view of N et al. ( USPUB 20190130292) in further view of  St. Romain II et al ( USPUB 20210073584).

As per claim 20,  Fu et al. teaches A system comprising: an image sensor suitable for generating an input image ( invention detector for faces taught within Paragraph [0117]) ; an image signal processor suitable for processing the input image to generate a post-processed image ( Paragraph [0074]- “…a generator, implemented with a first neural network, to generate a fake image based on a target segmentation..” AND Paragraph [0183]-“ FIG. 21 is a flow chart of a method 2100 for training an image generator. The method 2100: (i) trains a generator, implemented with a first neural network, to generate a fake image based on a target segmentation,…”); a target image generator suitable for receiving the input image and updating the input image to ( Paragraph [0045]-“… The generator 240 is likewise adjusted based upon the segmentation loss to generate images that are closer to the target segmentation 271. In this way, the segmentor 260 and generator 220 are trained collaboratively….” AND Paragraph [0046]) generate a target image such that a loss value is decreased ( Paragraph [0185]- “… generator, is likewise adjusted based upon the segmentation loss to generate images that are closer to the target segmentation. In this way, the segmentor and generator are trained collaboratively…”) , and a discriminator suitable for receiving the target image and the post-processed image( Paragraph [0074]- “…(ii) a discriminator, implemented with a second neural network, to distinguish a real image from a fake image and output a discrimination result as a function thereof, and (iii) a segmentor, implemented with a third neural network, to generate a segmentation from the fake image. …” AND Paragraph [0183]- “…(ii) trains a discriminator, implemented with a second neural network, to distinguish a real image from a fake image and output a discrimination result as a function…”), 
Fu et al. does not explicitly teach  a computer vision component suitable for analyzing the post- processed image; the loss value obtained when the computer vision component analyzes the input image; and which recognizes the target image as a real image and recognizes the post-processed image as a fake image.  
However, within analogous art, N et al. teach a computer vision component suitable for analyzing the post- processed image ( Paragraph [0063]) ; the loss value obtained when the computer vision component analyzes the input image ( loss function and loss layer taught within Paragraph [0077]) ;
	One of ordinary skill in the art would have been motivated to combine the teaching of N et al. within the modified teaching of the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al. because the Dynamic self-learning system mentioned by N et al. provides a system and method for implementing computer vision architecture with machine learning for  image recognition. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Dynamic self-learning system mentioned by N et al. within the modified teaching of the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al. for implementation of a system and method  for computer vision architecture with machine learning for  image recognition.
Combination of Fu et al. and N et al. does not explicitly teach which recognizes the target image as a real image and recognizes the post-processed image as a fake image.
However, within analogous art, St. Romain II et al. teaches which recognizes the target image as a real image and recognizes the post-processed image as a fake image ( Paragraph [0071]- “…FIGS. 6-7, a second generative neural network (not illustrated) is trained using a second discriminator (not illustrated) on the inverse mapping of the generative neural network 150. …” AND Paragraphs [0027] and [0034]).
separately trained using a separate adversarial loss….” AND Paragraphs [0027] and [0034]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of St. Romain II et al. within the combined modified teaching of the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al. and the Dynamic self-learning system mentioned by N et al. because the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al.  provides a system and method for implementing efficient training for machine learning models with received sensor data. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for simulating sensor data using a generative model mentioned St. Romain II et al. within the combined modified teaching of the Segmentation Guided Image Generation With Adversarial Networks mentioned by Fu et al. and the Dynamic self-learning system mentioned by N et al. for implementation of a system and method  for efficient training for machine learning models with received sensor data.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

7.          Claims 12,13,14,15,17,18 and 19   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 12, prior art of record does not teach or suggest the limitation mentioned within claim 12: “wherein the image signal processor includes a first neural network suitable for generating the post-processed image, and the first neural network includes a second neural network, and the first neural network is trained using a discriminator that receives a target image and the post-processed image and discriminates between the target image and the post-processed image to recognize the target image as a real image and to recognize the post-processed image as a fake image using the second neural network.” 

As to claim 13, Claim 13 depend on objected allowable claim 12 , therefore the following claim is objected as allowable over prior art of record. 

As to claim 14, Claim 14 depend on objected allowable claim 13 , therefore the following claim is objected as allowable over prior art of record. 

As to claim 15, Claim 15 depend on objected allowable claim 13 , therefore the following claim is objected as allowable over prior art of record. 

As to claim 17, prior art of record does not teach or suggest the limitation mentioned within claim 17: “…when the second neural network is trained in the training operation, the second neural network is trained to recognize the target image as the real image and to recognize the post-processed image as the fake image.” 

 As to claim 18, Claim 18 depend on objected allowable claim 17 , therefore the following claim is objected as allowable over prior art of record. 

As to claim 19, Claim 19 depend on objected allowable claim 18 , therefore the following claim is objected as allowable over prior art of record. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637